PER CURIAM.
Appellant’s petition for writ of mandamus was denied for failure to exhaust administrative remedies. Appellee files a motion to relinquish jurisdiction asserting that it has determined that appellant did, in fact, exhaust his administrative remedies. Appellee submits that this court should relinquish jurisdiction to allow the trial court to consider the merits of the petition. We elect to construe appellee’s motion to relinquish jurisdiction as a confession of error. This cause is REVERSED and REMANDED to the trial court to consider the merits of appellant’s claims.
MINER, ALLEN and MICKLE, JJ., concur.